UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: March 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 000-50224 SECURITY CAPITAL CORPORATION (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) MISSISSIPPI 64-0681198 (STATE OF INCORPORATION) (I. R. S. EMPLOYER IDENTIFICATION NO.) 295 HIGHWAY 6 WEST/ P. O. BOX 690 BATESVILLE, MISSISSIPPI 38606 (ADDRESS OF PRINCIPAL (ZIP CODE) EXECUTIVE OFFICES) 662-563-9311 (ISSUER’S TELEPHONE NUMBER, INCLUDING AREA CODE) NONE (FORMER NAME, ADDRESS AND FISCAL YEAR, IF CHANGED SINCE LAST REPORT INDICATE BY CHECK MARK WHETHER THE ISSUER:(1) HAS FILED ALL REPORTS REQUIRED TO BE FILED BY SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 DURING THE PRECEDING 12 MONTHS (OR FOR SUCH SHORTER PERIOD THAT THE REGISTRANT WAS REQUIRED TO FILE SUCH REPORTS), AND (2) HAS BEEN SUBJECT TO SUCH FILING REQUIREMENTS FOR THE PAST 90 DAYS. xYESoNO INDICATE BY CHECK MARK WHETHER THE REGISTRANT IS A LARGE ACCELERATED FILER, AN ACCELERATED FILER, OR ANON-ACCELERATED FILER.SEE DEFINITION OF “ACCELERATED FILER AND LARGE ACCELERATED FILER” IN RULE 12B-2 OF THE EXCHANGE ACT.(CHECK ONE): LARGE ACCELERATED FILERo ACCELERATED FILERx NON-ACCELERATED FILERo INDICATE BY CHECK MARK WHETHER THE REGISTRANT IS A SHELL COMPANY (AS DEFINED IN RULE 12B-2 OF THE EXCHANGE ACT.) oYESxNO INDICATE THE NUMBER OF SHARES OUTSTANDING OF EACH OF THE ISSUER’S CLASSES OF COMMON STOCK AS OF MARCH 31, 2007. TITLE OUTSTANDING COMMON STOCK, $5.00 PAR VALUE 2,744,570 EXPLANATORY NOTE REGARDING THIS FORM 10 Q/A On May 10, 2007, Security Capital Corporation (the Company) filed its Form 10-Q for the three months ended March 31, 2007 with the Securities and Exchange Commission. As discussed in Note B to the Consolidated Financial Statements included herein, the Company filed this amendment to its original Form 10-Q to amend and restate its financial statements and other financial information as a result of the Company’s decision to reverse its application of Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Liabilities,” with respect to certain investment securities and a Federal Home Loan advance. The Form 10-Q as amended hereby continues to speak as of the date of the originally filed Form 10-Q, and the disclosures included in the Form 10-Q as amended hereby have not been updated to speak as of any later date.Information not directly affected by the restatement of financial statements or information as of and for the three months ended March 31, 2007 is unchanged and reflects the disclosures made at the time of filing the original Form 10-Q. For convenience, the entire Quarterly Report on Form 10-Q for the quarter ended March 31, 2007, has been refiled in this Form 10-Q/A.Pursuant to SEC Rule 12b-15, in connection with this filing, the Company is filing updated exhibits 31.1, 31.2, 32.1, and 32.2. SECURITY CAPITAL CORPORATION FORM 10-Q/A – AMENDMENT NO. 1 FIRST QUARTER 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets March 31, 2007 (restated) and December 31, 2006 Consolidated Statements of Income Three months ended March 31, 2007 (restated) and 2006 Consolidated Statements of Comprehensive Income Three months ended March 31, 2007 (restated) and 2006 Consolidated Statements of Cash Flows Three months ended March 31, 2007 (restated) and 2006 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K PART 1 –
